                                                                                                                          Case 2:20-cv-01512-APG-BNW Document 25
                                                                                                                                                              23 Filed 10/30/20
                                                                                                                                                                       10/26/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 LAURA MARSCHECK,                              CASE NO. 2:20-cv-01512-APG-BNW
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           JOINT MOTION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                      EXTEND TIME FOR JPMORGAN
                                                                                                                     14 v.
                                                                                                                                                                      CHASE BANK, N.A. TO RESPOND TO
                                                                                                                     15 EQUIFAX INFORMATION SERVICES,                 PLAINTIFF’S COMPLAINT
                                                                                                                        LLC; LEXISNEXIS RISK SOLUTIONS;
                                                                                                                     16 JPMORGAN CHASE BANK, N.A.; BANK (Fourth Request)
                                                                                                                        OF THE WEST
                                                                                                                     17
                                                                                                                              Defendants.
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20          Defendant JPMorgan Chase Bank, N.A.’s (Chase) response to Plaintiff Laura
                                                                                                                     21 Marscheck’s complaint currently is due October 27, 2020. Chase has requested, and

                                                                                                                     22 Plaintiff has agreed, that Chase has up to and including November 10, 2020 to

                                                                                                                     23 respond to Plaintiff’s complaint, to provide time for Chase and Plaintiff to continue

                                                                                                                     24 discussing a potential early resolution of the claims asserted against Chase.

                                                                                                                     25
                                                                                                                     26                              [Continued on following page.]
                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40654665 v1
                                                                                                                          Case 2:20-cv-01512-APG-BNW Document 25
                                                                                                                                                              23 Filed 10/30/20
                                                                                                                                                                       10/26/20 Page 2 of 2



                                                                                                                      1           While this is the fourth request for an extension, all previous requests sought

                                                                                                                      2 only modest extensions. This extension, like the prior ones, is made in good faith and

                                                                                                                      3 not for purposes of delay.

                                                                                                                      4 Dated: October 26, 2020

                                                                                                                      5 BALLARD SPAHR LLP                                KRIEGER LAW GROUP
                                                                                                                      6
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Shaina R. Plaksin
                                                                                                                      7 Joel E. Tasca                                    David H. Krieger
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 9086
                                                                                                                      8 Lindsay Demaree                                  500 N. Rainbow Blvd., Suite 300
                                                                                                                        Nevada Bar No. 11949                             Las Vegas, NV 89107
                                                                                                                      9 1980 Festival Plaza Drive, Suite 900             (702) 848-3855
                                                                                                                        Las Vegas, Nevada 89135                          dkrieger@krigerlawgroup.com
                                                                                                                     10
                                                                                                                        Attorneys for Defendant                          Matthew I. Knepper
                                                                                                                     11 JPMorgan Chase Bank, N.A.                        Nevada Bar No.12796
                                                                                                                                                                         Shaina R. Plaksin
                                                                                                                     12                                                  Nevada Bar No. 13935
                                                                                                                                                                         Knepper & Clark
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                                  5510 S. Fort Apache Rd., Suite 30
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                         Las Vegas, NV 89148
                                                                                                                     14
                                                                                                                                                                         Attorneys for Plaintiff
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17
                                                                                                                                                                  ORDER
                                                                                                                     18
                                                                                                                                                                  IT IS SO ORDERED:
                                                                                                                     19

                                                                                                                     20
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     21

                                                                                                                     22                                           DATED: 10/30/2020
                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40654665 v1                        2
